Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
Remark
In this application claims 1-20 filed June 21, 2021 are pending in which claims 1 and 19-20 are in independent forms.    

Priority
Acknowledgment is made of applicant's claims benefit of Continuation of Application No. 16/626,445 filed 02/24/2019 (Now Patent No. 11,068,515) which is a 371 of PCT/US2019/043009 filed July 23, 2019 which has PRO 62/702,570 filed on July 24, 2018.

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 6/21/2021 has been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

Claims objection
Claims 3, 5,-9, and 11-16 are objected to because these claims are depended to their any preceding claims and needs to be depended to one preceding claim.  Appropriate correction required. 

Double Patenting
	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Cross-reference claims table:
Instant Application (17/352,783) 
Patent No. 11,068,515
19. A computer-implemented method of operating a vehicle map service, the method comprising: accessing, by one or more computing devices, a map model configured to provide map data for a geographic area in association with a mapping service, the map model comprising a first address space configured to represent entities associated with the map model; accessing, by the one or more computing devices, an uncertainty model configured to represent a plurality of uncertainties associated with the map data for the geographic area, the 66uncertainty model comprising a second address space that is separate from the first address space; and generating, by the one or more computing devices, map data comprising information associated with a geographic area, wherein generating the map data comprising information associated with the geographic area comprises generating, based at least in part on the map model, a plurality of entities defined in the first address space according to an entity schema of the map model; and generating, based at least in part on the uncertainty model, one or more uncertainty relations with respect to one or more of the plurality of entities, wherein the one or more uncertainty relations are defined in the second address space according to an uncertainty schema of the uncertainty model.  

20. One or more non-transitory computer-readable media that store instructions that, when executed by one or more processors, cause the one or more processors to perform operations, the operations comprising: accessing, by one or more computing devices, a map model configured to provide map data for a geographic area in association with a mapping service, the map model comprising a first address space configured to represent entities associated with the map model; accessing, by the one or more computing devices, an uncertainty model configured to represent a plurality of uncertainties associated with the map data for the geographic area, the uncertainty model comprising a second address space that is separate from the first address space; and generating, by the one or more computing devices, map data comprising information associated with a geographic area, wherein generating the map data comprising information associated with the geographic area comprises generating, based at least in part on the map model, a plurality of entities defined in the first address space according to an entity schema of the map model; and generating, based at least in part on the uncertainty model, one or more uncertainty relations with respect to one or more of the plurality of entities, wherein the one or more uncertainty relations are defined in the second address space according to an uncertainty schema of the uncertainty model.

19. A computer-implemented method of operating a vehicle map service, the method comprising: accessing, by one or more computing devices, a map model configured to provide map data for a geographic area in association with a mapping service, the map model comprising a first address space configured to represent entities associated with the map model; accessing, by the one or more computing devices, an uncertainty model configured to represent a plurality of uncertainties associated with the map data for the geographic area, the uncertainty model comprising a second address space that is separate from the first address space; and generating, by the one or more computing devices, map data comprising information associated with a geographic area, wherein generating the map data comprising information associated with the geographic area comprises generating, based at least in part on the map model, a plurality of entities defined in the first address space according to an entity schema of the map model; and generating, based at least in part on the uncertainty model, one or more uncertainty relations with respect to one or more of the plurality of entities, wherein the one or more uncertainty relations are defined in the second address space according to an uncertainty schema of the uncertainty model.

20. One or more non-transitory computer-readable media that store instructions that, when executed by one or more processors, cause the one or more processors to perform operations, the operations comprising: accessing, by one or more computing devices, a map model configured to provide map data for a geographic area in association with a mapping service, the map model comprising a first address space configured to represent entities associated with the map model; accessing, by the one or more computing devices, an uncertainty model configured to represent a plurality of uncertainties associated with the map data for the geographic area, the uncertainty model comprising a second address space that is separate from the first address space; and generating, by the one or more computing devices, map data comprising information associated with a geographic area, wherein generating the map data comprising information associated with the geographic area comprises generating, based at least in part on the map model, a plurality of entities defined in the first address space according to an entity schema of the map model; and generating, based at least in part on the uncertainty model, one or more uncertainty relations with respect to one or more of the plurality of entities, wherein the one or more uncertainty relations are defined in the second address space according to an uncertainty schema of the uncertainty model.



 	
	Claims 19-20 rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 19-20 of prior U.S. Patent No. 11,068,515.  This is a double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-18 of the instant application are provisionally rejected under the judicially created doctrine of double patenting over claims 1-18 of Patent No. 11,068,515.
Cross-reference claims table:
Instant Application (17/352,783) 
Patent No. 11,068,515
1. A computing system, comprising: one or more processors; and one or more non-transitory computer-readable media that collectively store: a vehicle map model configured to provide map data for a geographic area in association with a vehicle map service, the vehicle map model having an entity schema comprising a first address space configured to represent a plurality of entities associated with the vehicle map model; and an uncertainty model configured to represent a plurality of uncertainties associated with the plurality of entities, 
the uncertainty model having an uncertainty schema comprising a second address space that is separate from the first address space; 
wherein at least one of the plurality of uncertainties in the second address space is configured to point to one or more of the plurality of entities in the first address space.  

2. The computing system of claim 1, wherein the one or more non-transitory computer-readable media collectively store instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: obtaining sensor data from one or more sensors of a first vehicle, the sensor data associated with the geographic area; and generating map data based at least in part on the sensor data, wherein generating the map data comprises: generating, based at least in part on the vehicle map model and the sensor data, a first entity of the plurality of the entities, wherein the first entity is defined in the first address space according to the entity schema of the vehicle map model; and generating, based at least in part on the uncertainty model and the sensor data, one or more uncertainty relations with respect to the first entity, wherein the one or more uncertainty relations are defined in the second address space according to the uncertainty schema of the uncertainty model.  

3. The computing system of claim 1 or 2, wherein: 63the plurality of entities includes a plurality of unique entities and a plurality of hypothesized entities.  

4. The computing system of claim 3, wherein: at least one of the plurality of uncertainties in the second address space relates a first unique entity of the plurality of unique entities with a first hypothesized entity of the plurality of hypothesized entities.  

5. The computing system of claim 3 or 4, wherein: each of the plurality of unique entities is guaranteed to be unique among the plurality of unique entities; and each of the plurality of hypothesized entities can lack uniqueness among the plurality of unique entities and the plurality of hypothesized entities.  

6. The computing system of claim 3, 4, or 5, wherein: the uncertainty schema is configured to point to unique entities in the first address space and hypothesized entities in the first address space.  
7. The computing system of claim 3, 4, 5, or 6, wherein: the first address space includes a unique entity address space corresponding to the plurality of unique entities and a hypothesized entity address space corresponding to the plurality of hypothesized entities.  

8. The computing system of any one of claims 3 to 7, wherein: the plurality of hypothesized entities includes a first hypothesized entity and a second hypothesized entity; and the uncertainty model includes one or more uncertainty relations that model one or more joint existence relations between the first hypothesized entity and the second hypothesized entity.  

9. The computing system of any one of claims 3 to 8, wherein: 64the uncertainty schema comprises a clustering relation configured to reference two or more hypothesized entities that are taken to be a same real-world entity.  

10. The computing system of claim 9, wherein: the clustering relation includes a respective weight for each of the two or more hypothesized entities.  

11. The computing system of any one of claims 3 to 10, wherein: the uncertainty schema comprises a mutual exclusion relation configured to reference two or more hypothesized entities that are not a same real-world entity.  

12. The computing system of any one of the preceding claims, wherein: the entity schema includes a plurality of properties associated with at least one entity of the plurality of entities; and the uncertainty schema includes one or more uncertainty relations that point to one or more of the plurality of properties of the at least one entity to describe one or more error functions on or between the one or more of the plurality of properties associated with the at least one entity.  

13. The computing system of any one of the preceding claims, wherein: the plurality of entities includes a first entity and a second entity; and the uncertainty model includes one or more uncertainty relations that associate one or more properties of the first entity with one or more properties of the second entity.  

14. The computing system of any one of the preceding claims, wherein: the uncertainty model includes one or more uncertainty relations associated with at least one entity of the plurality of entities; the one or more uncertainty relations include a context; and the context of the one or more uncertainty relations includes a unique address space that attaches to the one or more uncertainty relations to indicate a source of the one or more uncertainty relations.  

15. The computing system of any one of the preceding claims, wherein: at least one of the plurality of uncertainties in the second address space relates two or more of the plurality of entities in the first address space.  

16. The computing system of any one of the preceding claims, wherein: the uncertainty schema comprises a pose relation; the pose relation includes a reference to at least a first entity of the plurality of entities as a base entity; and the pose relation includes a reference to at least a second entity of the plurality of entities as a relative entity whose pose is uncertain relative to the base entity.  

17. The computing system of claim 16, wherein: the pose relation is a first pose relation and the base entity is a first base entity; the uncertainty schema comprises a second pose relation; the second pose relation includes a reference to at least a third entity of the plurality of entities as a second base entity; and the pose relation includes a reference to at least the second entity of the plurality of entities as the relative entity whose pose is uncertain relative to the second base entity.  

18. The computing system of claim 17, wherein: the pose relation includes a velocity model of a velocity vector or velocity tensor of the relative entity with respect to the base entity.  
1. A computing system, comprising: one or more processors; and one or more non-transitory computer-readable media that collectively store: 
a vehicle map model configured to provide map data for a geographic area in association with a vehicle map service, the vehicle map model having an entity schema comprising a first address space configured to represent a plurality of entities associated with the vehicle map model; and an uncertainty model configured to represent a plurality of uncertainties associated with the plurality, 
the uncertainty model having an uncertainty schema comprising a second address space that is separate from the first address space; 
wherein at least one of the plurality of uncertainties in the second address space is configured to point to one or more of the plurality of entities in the first address space.

2. The computing system of claim 1, wherein the 
one or more non-transitory computer-readable media collectively store instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: obtaining sensor data from one or more sensors of a first vehicle, the sensor data associated with the geographic area; and generating map data based at least in part on the sensor data, wherein generating the map data comprises: generating, based at least in part on the vehicle map model and the sensor data, a first entity of the plurality of the entities, wherein the first entity is defined in the first address space according to the entity schema of the vehicle map model; and generating, based at least in part on the uncertainty model and the sensor data, one or more uncertainty relations with respect to the first entity, wherein the one or more uncertainty relations are defined in the second address space according to the uncertainty schema of the uncertainty model.

3. The computing system of claim 1, wherein: the plurality of entities includes a plurality of unique entities and a plurality of hypothesized entities.


4. The computing system of claim 3, wherein: at least one of the plurality of uncertainties in the second address space relates a first unique entity of the plurality of unique entities with a first hypothesized entity of the plurality of hypothesized entities.

5. The computing system of claim 3, wherein: each of the plurality of unique entities is guaranteed to be unique among the plurality of unique entities; and each of the plurality of hypothesized entities can lack uniqueness among the plurality of unique entities and the plurality of hypothesized entities.

6. The computing system of claim 3, wherein: the uncertainty schema is configured to point to unique entities in the first address space and hypothesized entities in the first address space.


7. The computing system of claim 3, wherein: the first address space includes a unique entity address space corresponding to the plurality of unique entities and a hypothesized entity address space corresponding to the plurality of hypothesized entities.

8. The computing system of claim 3, wherein: the plurality of hypothesized entities includes a first hypothesized entity and a second hypothesized entity; and the uncertainty model includes one or more uncertainty relations that model one or more joint existence relations between the first hypothesized entity and the second hypothesized entity.

9. The computing system of claim 3, wherein: the uncertainty schema comprises a clustering relation configured to reference two or more hypothesized entities that are taken to be a same real-world entity.
10. The computing system of claim 9, wherein: the clustering relation includes a respective weight for each of the two or more hypothesized entities.


11. The computing system of claim 3, wherein: the uncertainty schema comprises a mutual exclusion relation configured to reference two or more hypothesized entities that are not a same real-world entity.

12. The computing system of claim 1, wherein: the entity schema includes a plurality of properties associated with at least one entity of the plurality of entities; and the uncertainty schema includes one or more uncertainty relations that point to one or more of the plurality of properties of the at least one entity to describe one or more error functions on or between the one or more of the plurality of properties associated with the at least one entity.

13. The computing system of claim 1, wherein: the plurality of entities includes a first entity and a second entity; and the uncertainty model includes one or more uncertainty relations that associate one or more properties of the first entity with one or more properties of the second entity.


14. The computing system of claim 1, wherein: the uncertainty model includes one or more uncertainty relations associated with at least one entity of the plurality of entities; the one or more uncertainty relations include a context; and the context of the one or more uncertainty relations includes a unique address space that attaches to the one or more uncertainty relations to indicate a source of the one or more uncertainty relations.


15. The computing system of claim 1, wherein: at least one of the plurality of uncertainties in the second address space relates two or more of the plurality of entities in the first address space.


16. The computing system of claim 1, wherein: the uncertainty schema comprises a pose relation; the pose relation includes a reference to at least a first entity of the plurality of entities as a base entity; and the pose relation includes a reference to at least a second entity of the plurality of entities as a relative entity whose pose is uncertain relative to the base entity.


17. The computing system of claim 16, wherein: the pose relation is a first pose relation and the base entity is a first base entity; the uncertainty schema comprises a second pose relation; the second pose relation includes a reference to at least a third entity of the plurality of entities as a second base entity; and the pose relation includes a reference to at least the second entity of the plurality of entities as the relative entity whose pose is uncertain relative to the second base entity.

18. The computing system of claim 17, wherein: the pose relation includes a velocity model of a velocity vector or velocity tensor of the relative entity with respect to the base entity.

Claims 1-18 of the instant application are considered obvious over claims 1-18 of Patent No. 11,068,515.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Giurgiu et al. United States Patent Publication No. 2019/0051153, 
Newman United States Patent Publication No. 2018/0203443,
Ricci United States Patent Publication No. 2018/0127001,
Dong et al. United States Patent Publication No. 2020/0409374,
Ford et al. United States Patent Publication No. 2016/0179841.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157     

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157